              Case 4:19-cv-40086-TSH Document 16 Filed 08/19/19 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )  CIVIL ACTION NO. 4:19-CV-40086
PERFORMANCE TRANS., INC., and        )
UTICA MUTUAL INSURANCE               )
COMPANY,                             )
                                     )
      Plaintiffs,                    )
                                     )
v.                                   )
                                     )
GENERAL STAR INDEMNITY               )
COMPANY,                             )
                                     )
      Defendant.                     )
____________________________________)

                     PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

         Plaintiffs Performance Trans., Inc. (“PTI”) and Utica Mutual Insurance Company

(“Utica”) move for summary judgment on Counts I, II, and IV of the Complaint, which assert

claims for declaratory judgment, breach of contract, and equitable subrogation against defendant

General Star Indemnity Company.1 Fed. R. Civ. P. 56 and L.R. 56.1. In support of their motion,

the plaintiffs have submitted a memorandum, L.R. 56.1 statement, and affidavit of counsel, and

further state as follows.

         1.       This is an action against General Star for its wrongful disclaimer of coverage for

losses arising out of a February 19, 2019 accident in which a tanker-truck overturned, spilling

approximately 4,300 gallons of gasoline, diesel fuel, and dyed diesel fuel onto the roadway and

nearby reservoir (“Accident”).

         2.       At the time of the Accident, the tanker-truck was insured under a commercial auto

1
          If the coverage issue is resolved in plaintiffs’ favor, further proceedings will be necessary with respect to
the plaintiffs’ M. G. L. c. 93A claim in Count III of the Complaint. Although the parties previously agreed that the
coverage issue could be decided without full paper or deposition discovery, if the plaintiffs prevail on the coverage
issue, additional discovery will be necessary on the 93A claim. See Incase Inc. v. Timex Corp., 488 F.3d 46, 57 (1st
Cir. 2007) (whether a particular set of acts is unfair or deceptive is a question of fact).
            Case 4:19-cv-40086-TSH Document 16 Filed 08/19/19 Page 2 of 4




policy issued to PTI, and under an excess liability policy issued by General Star (“Excess

Policy”).

       3.       PTI’s primary commercial auto carrier acknowledged coverage for the Accident

under its policy and paid out its full $1,000,000 limits.

       4.       General Star, despite receiving timely notice of the Accident, wrongfully

disclaimed coverage under the Excess Policy.

       5.       As to these counts of the Complaint, the parties agree that there are no genuine

issues of fact and that the coverage issue can be decided as a matter of law.

       6.       The plaintiffs are entitled to summary judgment because the Excess Policy, per

the plain language of the policy, covers losses arising out of the Accident.

                              REQUEST FOR ORAL ARGUMENT

       Pursuant to L.R. 7.1(d), the plaintiffs believe that oral argument may assist the court and

wish to be heard on their motion for summary judgment.

                        CERTIFICATION PURSUANT TO L.R. 7.1(a)(2)

       Pursuant to L.R. 7.1(a)(2), PTI and Utica hereby certify that they have conferred with

General Star and attempted in good faith to resolve or narrow the issues in the plaintiffs’ motion

for summary judgment. The parties spoke by phone on August 16, 2019, but were not able to

reach an agreement.

       WHEREFORE, the plaintiffs respectfully request that the court enter summary judgment

in their favor against General Star on Counts I, II, and IV of their Complaint and award the

following relief:

       A.       Enter a declaratory judgment on Count I ordering General Star to:

                (i)    reimburse PTI and Utica for all amounts paid in connection with the




                                                  2
         Case 4:19-cv-40086-TSH Document 16 Filed 08/19/19 Page 3 of 4




                      Accident in excess of the $1,000,000 limit of the primary policy, up to the

                      $5,000,000 limit of the Excess Policy;

              (ii)    reimburse PTI and Utica for all other damages that they have incurred and

                      will incur as a result of General Star’s prior disclaimers of coverage; and

              (iii)   reimburse PTI and Utica for all legal fees and costs incurred to establish

                      coverage under the Excess Policy.

       B.     Enter judgment in plaintiffs’ favor against General Star on Counts II and IV of the

Complaint.

       C.     Enter judgment in plaintiffs’ favor and against General Star on all counts of

General Star’s Counterclaims.

       D.     Award any additional relief that the court deems just and proper.




                                                3
           Case 4:19-cv-40086-TSH Document 16 Filed 08/19/19 Page 4 of 4




                                            Respectfully submitted,

                                            PERFORMANCE TRANS., INC.

                                            By its attorney,

                                            /s/ Douglas T. Radigan
                                            Douglas T. Radigan, Esq. (BBO # 657938)
                                            Bowditch & Dewey, LLP
                                            311 Main Street
                                            Worcester, MA 01608
                                            Phone: 508-791-3511
                                            dradigan@bowditch.com

                                            UTICA MUTUAL INSURANCE COMPANY,

                                            By its attorneys,

                                            /s/ Erin K. Higgins
                                            Erin K. Higgins, Esq. (BBO # 559510)
                                            Catherine M. DiVita, Esq. (BBO # 693446)
                                            Conn Kavanaugh Rosenthal Peisch & Ford, LLP
                                            One Federal Street, 15th Floor
                                            Boston, MA 02110
                                            Phone: 617-482-8200
                                            ehiggins@connkavanaugh.com
                                            cdivita@connkavanaugh.com

                                CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served electronically upon
each party appearing pro se and the attorney of record for each other party via the court’s
CM/ECF system on August 19, 2019.
                                               /s/ Erin K. Higgins
2198119.1 07663.168




                                               4
